DETAILED ACTION
The following FINAL Office Action is in response to Applicant’s Response filed on 06/13/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-15 were previously pending and subject to a non-final Office Action mailed 03/11/2022. Claims 1, 5, 9, and 13 were amended. Claims 6 and 14 were cancelled. Claims 1-5, 7-13, and 15 are currently pending and are subject to the final Office Action below. 


	Response to Arguments
35 USC § 112
	Applicant has amended Claims 5 and 13 by clarifying what authentication related information meant and where the controller was outputting information and Applicant has cancelled claims 6 and 14. Accordingly, the 35 U.S.C. 112(b) rejections of Claims 5-6 and 13-14 have been rendered moot and thus, have been withdrawn. 

35 USC § 103
	Applicant argues on page 6 of Applicant’s Response that the “wherein” limitation of the independent claims is not taught by Davis, Fustes, and Lawrenson. Examiner respectfully disagrees. Fustes teaches the limitation in para. 40-43 where a user can register their MCD ID in conjunction with their vehicle identifier and the information is used to collect toll fees from a communications service provider (CSP) associated with the communication device; para. 51-59 where in para. 51-52 the system determines if the CSP is a valid CSP, para. 56-58 where the user registers their MCD and vehicle and receives a confirmation message which explains the user’s obligation to approve or refuse payment of toll fees and in para. 59 the confirmation message “includes the user’s permission for the CSP to function as a payment agent and to charge the user’s CSP account”.

	
	Claim Objections
Claims 5 and 13 are objected to because of the following informalities:  the claims recite “through a display of an AVN system or a head unit”.  Examiner recommends Applicant amend the claim to recite “through a display of an audio video navigation (AVN) system or a head unit”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Davis, III et al. (US2011/0137773) hereinafter referred to as Davis in view of Fustes (US 2018/0158254) in view of Lawrenson (US2015/0120135).

As per independent Claim 1, 
Davis teaches payment method of a vehicle using a unique identifier comprising (see Davis para. 35 and figure 1 for the smart vehicle; figure 2 and para. 39): 
detecting, by a controller, whether a smart device carried by at least one passenger contains a unique identifier (see Davis para. 28 where the wireless communication device may be a cellular telephone, portable computer, smart cards, contactless integrated circuit cards, etc.; para. 31 where the billing server hosts an account for the user of the wireless communication device and the user account includes a unique identifier of the wireless communication device owned by the user, bank account, and other information; para. 36 where the smart vehicle detects the presence of wireless communication devices within the vehicle and transmits a request for a unique identifier (which may be a MSISDN, IMSI, MAC address, etc.) and associates the identifier with driver or passenger; see also para. 46 and figure 4; the unique identifier may be an MSISDN, IMSI, MAC address, etc. and the wireless communication device may be a smart card such as a contactless integrated circuit card CICC as in para. 28 and 36)
in response to detecting that the unique identifier is contained in the smart device, monitoring, by the controller, whether electronic payment occurs (see Davis para. 37 where the vehicle uses location determination to determine whether or not to submit a billing request to the server which bills the driver or the vehicle can transmit the location to the server on the network which then decides to bill the driver; para. 36 “each wireless communication device is able to transmit a unique identifier corresponding to a user account for the user of the device” and para. 31 for the user account which includes the unique identifier and bank account info)
during the monitoring, when electronic payment occurs, determining, by the controller, a payment cost for each passenger with respect to a payment cost of the electronic payment based on information regarding the unique identifier (see Davis para. 38 where to bill the vehicle occupant the unique identifier and location are sent to the billing server and based on a number of factors such as location, speed, time, “number of passengers in the vehicle, wherein the number of passengers corresponds to a determination of the number of wireless communication devices in the vehicle”)
performing, by the controller, payment according to the determined payment cost for each passenger (see Davis para. 38 and 40 where a payment request is sent to the occupants wireless communication device and the occupant may authorize the transaction to pay the bill with their user account associated with the unique identifier of the wireless communication device as it is linked to a bank account or credit card; see para. 48-49 and figure 5-6)

Davis does not explicitly teach a pre-registered eSIM and in response to detecting that the eSIM contained in the smart device is pre-registered, monitoring, by the controller, whether electronic payment occurs, and wherein when the eSIM of a smart device is registered in conjunction with a vehicle, at least one of a range, an authorization, and a payment target of a server is selected. However, Examiner notes that the unique identifier may be an MSISDN, IMSI, MAC address, etc. and the wireless communication device may be a smart card such as a contactless integrated circuit card CICC as in para. 28 and 36. 

Fustes teaches:
a pre-registered unique identifier (see Fustes para. 32 where the mobile computing device (MCD) may be a cellular telephone or smartphone and the unique identifier for the MCD is an international mobile subscriber identity (IMSI); para. 36 where the vehicle identifier is a license plate number (LPN); para. 40-43 where the user can register a MCD ID and vehicle ID; para. 47-48 where the user registers their vehicle and MCD where the vehicle identifier is the LPN and the MCD identifier may be a mobile subscriber integrated services digital network number MSISDN and/or a subscriber identity module SIM)
in response to detecting that the unique identifier contained in the smart device is pre-registered monitoring, by the controller, whether electronic payment occurs (see figure 2B and para. 65-74 where in para. 67 and step 234 the invention determines if the MCD ID of the MCD is pre-registered and if yes, in para. 69-74 the invention monitors the user’s account balance and their participation in the payment scheme; see also para. 78- 90 where the pre-registered MCD is used to confirm payment of a toll)
wherein when the unique identifier of a smart device is registered in conjunction with a vehicle, at least one of a range, an authorization, and a payment target of a server is selected (see para. 40-43 where a user can register their MCD ID in conjunction with their vehicle identifier and the information is used to collect toll fees from a communications service provider (CSP) associated with the communication device; para. 51-59 where in para. 51-52 the system determines if the CSP is a valid CSP, para. 56-58 where the user registers their MCD and vehicle and receives a confirmation message which explains the user’s obligation to approve or refuse payment of toll fees and in para. 59 the confirmation message “includes the user’s permission for the CSP to function as a payment agent and to charge the user’s CSP account”) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Davis invention with the Fustes a pre-registered unique identifier and in response to detecting that the unique identifier contained in the smart device is pre-registered, monitoring, by the controller, whether electronic payment occurs; wherein when the unique identifier of a smart device is registered in conjunction with a vehicle, at least one of a range, an authorization, and a payment target of a server is selected since each individual element and its function are shown in the prior art albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of pre-registered unique identifier and in response to detecting that the unique identifier contained in the smart device is pre-registered of Fustes for the unique identifier and in response to detecting that the unique identifier is contained in the smart device of Davis. Both are identifiers of the user’s device and both are used to detect a user account for payment of a toll; thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. In addition, the modification would result in increased efficiency as the payment cost is divided among pre-registered users of smart devices and a user of smart device who isn’t pre-registered would be prompted to register their identifier to utilize the payment cost splitting system. 

Davis/Fustes does not teach a pre-registered eSIM.

Lawrenson teaches:
a pre-registered eSIM (see Lawrenson para. 11 embedded subscriber identity module; para. 32 and 36-38 where a vehicle occupant is detected and then identified, then the occupant’s eSIM profile is retrieved; para. 34 where the profile data is used for toll payment)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Davis/Fustes invention with the Lawrenson a pre-registered eSIM since each individual element and its function are shown in the prior art albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of pre-registered eSIM of Lawrenson for the pre-registered unique identifier of Davis/Fustes. Both are identifiers of the user’s device and both are used to detect a user account for payment of a toll; thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 
In addition, the modification would result in increased efficiency see background para. 2-4 “road use tax, need to be billed per user and per mile rather than per vehicle. There are thus a growing number of vehicle sub-systems requiring increased connectivity to support these external services. At the same time, vehicles are to an increasing extent shared by multiple users and even have multiple owners in e.g. large cities. This results in a general increase of the average number of users per vehicle” and para. 32 where the eSIM is more advantageous than SIM card as “The difference between a SIM profile and an eSIM profile resides in the transferability of the profile from one card to another. A SIM profile is stored in and associated with a single SIM card while an eSIM profile is transferrable from card to card. In the present disclosure, a different eSIM profile can be used by a vehicle sub-system depending on who is in the vehicle and/or what is a role of the individual in the vehicle (e.g. driver, passenger). A traditional machine-to-machine system is likely to have one SIM only, and that SIM is likely to be a physical plastic card that requires physical intervention to switch it to another one. This is disadvantageous when a vehicle has multiple occupants, or multiple owners. Therefore, the eSIM profile loaded on a eUICC in a machine-to-machine system is more convenient and scalable than the traditional machine-to-machine system with SIM card”.

As per dependent Claim 2,
Davis/Fustes/Lawrenson teaches the method of claim 1.
Davis further teaches:
wherein the determining of the payment cost for each passenger is performed by differently determining whether a passenger corresponding to the each smart device participates in payment according to a type of the electronic payment (see Davis para. 43 where the number of passengers is used to determine an amount to be debited from the user’s account; para. 47 where the vehicle occupants may decide to split the toll or create an order for paying tolls; para. 48-49 where the vehicle occupant (driver or passenger) may pay the toll and the occupant can select yes/no to pay for the toll, the occupant can also “select to automatically pay all future tolls, never pay tolls, pay up to a certain amount, pay a certain percentage with the remainder to be split across the other occupants”)

As per dependent Claim 3,
Davis/Fustes/Lawrenson teaches the method of claim 2.
Davis teaches:
wherein the information regarding the unique identifier includes information regarding whether payment participation is performed for each service (see Davis para. 51-55 where the detected number of passengers is compared to the required minimum number of passengers to determine if the occupants meet the requirements for HOV lane and thus pay no fee and if the occupants do not meet the requirements then they must pay the HOV fee; para. 36 where the smart vehicle detects the presence of wireless communication devices within the vehicle and transmits a request for a unique identifier (which may be a MSISDN, IMSI, MAC address, etc.) and associates the identifier with driver or passenger; see also para. 46 and figure 4) 

Davis/Fustes does not teach a pre-registered eSIM.

Lawrenson teaches:
a pre-registered eSIM (see Lawrenson para. 11 embedded subscriber identity module; para. 32 and 36-38 where a vehicle occupant is detected and then identified, then the occupant’s eSIM profile is retrieved; para. 34 where the profile data is used for toll payment)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Davis/Fustes invention with the Lawrenson a pre-registered eSIM since each individual element and its function are shown in the prior art albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of pre-registered eSIM of Lawrenson for the pre-registered unique identifier of Davis/Fustes. Both are identifiers of the user’s device and both are used to detect a user account for payment of a toll; thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 
In addition, the modification would result in increased efficiency see background para. 2-4 “road use tax, need to be billed per user and per mile rather than per vehicle. There are thus a growing number of vehicle sub-systems requiring increased connectivity to support these external services. At the same time, vehicles are to an increasing extent shared by multiple users and even have multiple owners in e.g. large cities. This results in a general increase of the average number of users per vehicle” and para. 32 where the eSIM is more advantageous than SIM card as “The difference between a SIM profile and an eSIM profile resides in the transferability of the profile from one card to another. A SIM profile is stored in and associated with a single SIM card while an eSIM profile is transferrable from card to card. In the present disclosure, a different eSIM profile can be used by a vehicle sub-system depending on who is in the vehicle and/or what is a role of the individual in the vehicle (e.g. driver, passenger). A traditional machine-to-machine system is likely to have one SIM only, and that SIM is likely to be a physical plastic card that requires physical intervention to switch it to another one. This is disadvantageous when a vehicle has multiple occupants, or multiple owners. Therefore, the eSIM profile loaded on a eUICC in a machine-to-machine system is more convenient and scalable than the traditional machine-to-machine system with SIM card”.

As per dependent Claim 4,
Davis/Fustes/Lawrenson teaches the method of claim 3.
Davis teaches:
wherein the determining of the payment cost for each passenger includes: dividing, by the controller, the payment cost by a number of smart devices as a participation target of the electronic payment according to whether payment participation is performed for each service among smart devices carried by the at least one passenger (see Davis para. 43 where the number of passengers is used to determine an amount to be debited from the user’s account; para. 47 where the vehicle occupants may decide to split the toll or create an order for paying tolls; para. 48-49 where the vehicle occupant (driver or passenger) may pay the toll and the occupant can select yes/no to pay for the toll, the occupant can also “select to automatically pay all future tolls, never pay tolls, pay up to a certain amount, pay a certain percentage with the remainder to be split across the other occupants”; para. 51-55 where the detected number of passengers is compared to the required minimum number of passengers to determine if the occupants meet the requirements for HOV lane and thus pay no fee and if the occupants do not meet the requirements then they must pay the HOV fee; para. 36 where the smart vehicle detects the presence of wireless communication devices within the vehicle and transmits a request for a unique identifier (which may be a MSISDN, IMSI, MAC address, etc.) and associates the identifier with driver or passenger; see also para. 46 and figure 4)

As per dependent Claim 7,
Davis/Fustes/Lawrenson teaches the method of claim 1, 
wherein the detection of whether a smart device carried by at least one passenger contains a unique identifier is performed when the vehicle is turned on or a connected service application is executed in the vehicle (see Davis para. 41 where the unique identifiers may be requested upon occupants entering the vehicle, upon the driver starting the vehicle, or upon determining that a bill or payment needs to be executed; para. 36 where the smart vehicle detects the presence of wireless communication devices within the vehicle and transmits a request for a unique identifier (which may be a MSISDN, IMSI, MAC address, etc.) and associates the identifier with driver or passenger; see also para. 53)

Davis/Fustes does not teach a pre-registered eSIM.

Lawrenson teaches:
a pre-registered eSIM (see Lawrenson para. 11 embedded subscriber identity module; para. 32 and 36-38 where a vehicle occupant is detected and then identified, then the occupant’s eSIM profile is retrieved; para. 34 where the profile data is used for toll payment)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Davis/Fustes invention with the Lawrenson a pre-registered eSIM since each individual element and its function are shown in the prior art albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of pre-registered eSIM of Lawrenson for the pre-registered unique identifier of Fustes. Both are identifiers of the user’s device and both are used to detect a user account for payment of a toll; thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 
In addition, the modification would result in increased efficiency see background para. 2-4 “road use tax, need to be billed per user and per mile rather than per vehicle. There are thus a growing number of vehicle sub-systems requiring increased connectivity to support these external services. At the same time, vehicles are to an increasing extent shared by multiple users and even have multiple owners in e.g. large cities. This results in a general increase of the average number of users per vehicle” and para. 32 where the eSIM is more advantageous than SIM card as “The difference between a SIM profile and an eSIM profile resides in the transferability of the profile from one card to another. A SIM profile is stored in and associated with a single SIM card while an eSIM profile is transferrable from card to card. In the present disclosure, a different eSIM profile can be used by a vehicle sub-system depending on who is in the vehicle and/or what is a role of the individual in the vehicle (e.g. driver, passenger). A traditional machine-to-machine system is likely to have one SIM only, and that SIM is likely to be a physical plastic card that requires physical intervention to switch it to another one. This is disadvantageous when a vehicle has multiple occupants, or multiple owners. Therefore, the eSIM profile loaded on a eUICC in a machine-to-machine system is more convenient and scalable than the traditional machine-to-machine system with SIM card”.

As per dependent Claim 8,
Davis/Fustes/Lawrenson teaches the method of claim 1. 
A non-transitory computer readable recording medium having recorded thereon a program for executing the method of claim 1 (see Davis para. 35 and figure 1 for the smart vehicle; figure 2 and para. 39; see citation of claim 1 above)

As per independent Claim 9,
Davis teaches:
A vehicle, comprising: a first controller configured to: detect whether a smart device carried by at least one passenger contains a unique identifier (see Davis para. 35 and figure 1 for the smart vehicle; figure 2 and para. 39; para. 28 where the wireless communication device may be a cellular telephone, portable computer, smart cards, contactless integrated circuit cards, etc.; para. 31 where the billing server hosts an account for the user of the wireless communication device and the user account includes a unique identifier of the wireless communication device owned by the user, bank account, and other information; para. 36 where the smart vehicle detects the presence of wireless communication devices within the vehicle and transmits a request for a unique identifier (which may be a MSISDN, IMSI, MAC address, etc.) and associates the identifier with driver or passenger; see also para. 46 and figure 4; the unique identifier may be an MSISDN, IMSI, MAC address, etc. and the wireless communication device may be a smart card such as a contactless integrated circuit card CICC as in para. 28 and 36)
monitor whether electronic payment occurs in response to detecting that the unique identifier is contained in the smart device (see Davis para. 37 where the vehicle uses location determination to determine whether or not to submit a billing request to the server which bills the driver or the vehicle can transmit the location to the server on the network which then decides to bill the driver; para. 36 “each wireless communication device is able to transmit a unique identifier corresponding to a user account for the user of the device” and para. 31 for the user account which includes the unique identifier and bank account info) 
determine a payment cost for each passenger with respect to a payment cost of the electronic payment based on information regarding the unique identifier when electronic payment occurs while whether the electronic payment occurs is monitored (see Davis para. 38 where to bill the vehicle occupant the unique identifier and location are sent to the billing server and based on a number of factors such as location, speed, time, “number of passengers in the vehicle, wherein the number of passengers corresponds to a determination of the number of wireless communication devices in the vehicle”)
a second controller configured to perform payment according to the determined payment cost for each passenger (see Davis para. 38 and 40 where a payment request is sent to the occupants wireless communication device and the occupant may authorize the transaction to pay the bill with their user account associated with the unique identifier of the wireless communication device as it is linked to a bank account or credit card; see para. 48-49 and figure 5-6)

Davis does not explicitly teach a pre-registered eSIM and monitor whether electronic payment occurs in response to detecting that the eSIM contained in the smart device is pre-registered; and wherein the first controller is configured to, when the eSIM of a smart device is registered in conjunction with a vehicle, at least one of a range, an authorization, and a payment target of a server is selected. However, Examiner notes that the unique identifier may be an MSISDN, IMSI, MAC address, etc. and the wireless communication device may be a smart card such as a contactless integrated circuit card CICC as in para. 28 and 36. 

Fustes teaches:
a pre-registered unique identifier (see Fustes para. 32 where the mobile computing device (MCD) may be a cellular telephone or smartphone and the unique identifier for the MCD is an international mobile subscriber identity (IMSI); para. 36 where the vehicle identifier is a license plate number (LPN); para. 40-43 where the user can register a MCD ID and vehicle ID; para. 47-48 where the user registers their vehicle and MCD where the vehicle identifier is the LPN and the MCD identifier may be a mobile subscriber integrated services digital network number MSISDN and/or a subscriber identity module SIM)
monitor whether electronic payment occurs in response to detecting that the unique identifier contained in the smart device is pre-registered (see figure 2B and para. 65-74 where in para. 67 and step 234 the invention determines if the MCD ID of the MCD is pre-registered and if yes, in para. 69-74 the invention monitors the user’s account balance and their participation in the payment scheme; see also para. 78- 90 where the pre-registered MCD is used to confirm payment of a toll)
wherein the first controller is configured to, when the unique identifier of a smart device is registered in conjunction with a vehicle, at least one of a range, an authorization, and a payment target of a server is selected (see para. 40-43 where a user can register their MCD ID in conjunction with their vehicle identifier and the information is used to collect toll fees from a communications service provider (CSP) associated with the communication device; para. 51-59 where in para. 51-52 the system determines if the CSP is a valid CSP, para. 56-58 where the user registers their MCD and vehicle and receives a confirmation message which explains the user’s obligation to approve or refuse payment of toll fees and in para. 59 the confirmation message “includes the user’s permission for the CSP to function as a payment agent and to charge the user’s CSP account”) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Davis invention with the Fustes a pre-registered unique identifier and monitor whether electronic payment occurs in response to detecting that the unique identifier contained in the smart device is pre-registered; wherein the first controller is configured to, when the unique identifier of a smart device is registered in conjunction with a vehicle, at least one of a range, an authorization, and a payment target of a server is selected since each individual element and its function are shown in the prior art albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of pre-registered unique identifier and in response to detecting that the unique identifier contained in the smart device is pre-registered of Fustes for the unique identifier and in response to detecting that the unique identifier is contained in the smart device of Davis. Both are identifiers of the user’s device and both are used to detect a user account for payment of a toll; thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. In addition, the modification would result in increased efficiency as the payment cost is divided among pre-registered users of smart devices and a user of smart device who isn’t pre-registered would be prompted to register their identifier to utilize the payment cost splitting system. 

Davis/Fustes does not teach a pre-registered eSIM.

Lawrenson teaches:
a pre-registered eSIM (see Lawrenson para. 11 embedded subscriber identity module; para. 32 and 36-38 where a vehicle occupant is detected and then identified, then the occupant’s eSIM profile is retrieved; para. 34 where the profile data is used for toll payment)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Davis/Fustes invention with the Lawrenson a pre-registered eSIM since each individual element and its function are shown in the prior art albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of pre-registered eSIM of Lawrenson for the pre-registered unique identifier of Davis/Fustes. Both are identifiers of the user’s device and both are used to detect a user account for payment of a toll; thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 
In addition, the modification would result in increased efficiency see background para. 2-4 “road use tax, need to be billed per user and per mile rather than per vehicle. There are thus a growing number of vehicle sub-systems requiring increased connectivity to support these external services. At the same time, vehicles are to an increasing extent shared by multiple users and even have multiple owners in e.g. large cities. This results in a general increase of the average number of users per vehicle” and para. 32 where the eSIM is more advantageous than SIM card as “The difference between a SIM profile and an eSIM profile resides in the transferability of the profile from one card to another. A SIM profile is stored in and associated with a single SIM card while an eSIM profile is transferrable from card to card. In the present disclosure, a different eSIM profile can be used by a vehicle sub-system depending on who is in the vehicle and/or what is a role of the individual in the vehicle (e.g. driver, passenger). A traditional machine-to-machine system is likely to have one SIM only, and that SIM is likely to be a physical plastic card that requires physical intervention to switch it to another one. This is disadvantageous when a vehicle has multiple occupants, or multiple owners. Therefore, the eSIM profile loaded on a eUICC in a machine-to-machine system is more convenient and scalable than the traditional machine-to-machine system with SIM card”.

As per dependent Claim 10, 
Davis/Fustes/Lawrenson teaches the vehicle of claim 9. 
Davis teaches:
wherein the first controller is configured to differently determine whether a passenger corresponding to the each smart device participates in payment according to a type of the electronic payment (see Davis para. 43 where the number of passengers is used to determine an amount to be debited from the user’s account; para. 47 where the vehicle occupants may decide to split the toll or create an order for paying tolls; para. 48-49 where the vehicle occupant (driver or passenger) may pay the toll and the occupant can select yes/no to pay for the toll, the occupant can also “select to automatically pay all future tolls, never pay tolls, pay up to a certain amount, pay a certain percentage with the remainder to be split across the other occupants”)

As per dependent Claim 11, 
Davis/Fustes/Lawrenson teaches the vehicle of claim 10. 
Davis teaches:
wherein the information regarding the unique identifier includes information regarding whether payment participation is performed for each service (see Davis para. 51-55 where the detected number of passengers is compared to the required minimum number of passengers to determine if the occupants meet the requirements for HOV lane and thus pay no fee and if the occupants do not meet the requirements then they must pay the HOV fee; para. 36 where the smart vehicle detects the presence of wireless communication devices within the vehicle and transmits a request for a unique identifier (which may be a MSISDN, IMSI, MAC address, etc.) and associates the identifier with driver or passenger; see also para. 46 and figure 4) 

Davis/Fustes does not teach a pre-registered eSIM.

Lawrenson teaches:
a pre-registered eSIM (see Lawrenson para. 11 embedded subscriber identity module; para. 32 and 36-38 where a vehicle occupant is detected and then identified, then the occupant’s eSIM profile is retrieved; para. 34 where the profile data is used for toll payment)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Davis/Fustes invention with the Lawrenson a pre-registered eSIM since each individual element and its function are shown in the prior art albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of pre-registered eSIM of Lawrenson for the pre-registered unique identifier of Davis/Fustes. Both are identifiers of the user’s device and both are used to detect a user account for payment of a toll; thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 
In addition, the modification would result in increased efficiency see background para. 2-4 “road use tax, need to be billed per user and per mile rather than per vehicle. There are thus a growing number of vehicle sub-systems requiring increased connectivity to support these external services. At the same time, vehicles are to an increasing extent shared by multiple users and even have multiple owners in e.g. large cities. This results in a general increase of the average number of users per vehicle” and para. 32 where the eSIM is more advantageous than SIM card as “The difference between a SIM profile and an eSIM profile resides in the transferability of the profile from one card to another. A SIM profile is stored in and associated with a single SIM card while an eSIM profile is transferrable from card to card. In the present disclosure, a different eSIM profile can be used by a vehicle sub-system depending on who is in the vehicle and/or what is a role of the individual in the vehicle (e.g. driver, passenger). A traditional machine-to-machine system is likely to have one SIM only, and that SIM is likely to be a physical plastic card that requires physical intervention to switch it to another one. This is disadvantageous when a vehicle has multiple occupants, or multiple owners. Therefore, the eSIM profile loaded on a eUICC in a machine-to-machine system is more convenient and scalable than the traditional machine-to-machine system with SIM card”.

As per dependent Claim 12, 
Davis/Fustes/Lawrenson teaches the vehicle of claim 11. 
Davis teaches:
wherein the first controller is configured to divide the payment cost by a number of smart devices as a participation target of the electronic payment according to whether payment participation is performed for each service among smart devices carried by the at least one passenger (see Davis para. 43 where the number of passengers is used to determine an amount to be debited from the user’s account; para. 47 where the vehicle occupants may decide to split the toll or create an order for paying tolls; para. 48-49 where the vehicle occupant (driver or passenger) may pay the toll and the occupant can select yes/no to pay for the toll, the occupant can also “select to automatically pay all future tolls, never pay tolls, pay up to a certain amount, pay a certain percentage with the remainder to be split across the other occupants”; para. 51-55 where the detected number of passengers is compared to the required minimum number of passengers to determine if the occupants meet the requirements for HOV lane and thus pay no fee and if the occupants do not meet the requirements then they must pay the HOV fee; para. 36 where the smart vehicle detects the presence of wireless communication devices within the vehicle and transmits a request for a unique identifier (which may be a MSISDN, IMSI, MAC address, etc.) and associates the identifier with driver or passenger; see also para. 46 and figure 4)

As per dependent Claim 15, 
Davis/Fustes/Lawrenson teaches the vehicle of claim 9. 
Davis teaches:
wherein the first controller is configured to detect whether a smart device carried by at least one passenger contains a unique identifier when the vehicle is turned on or a connected service application is executed in the vehicle (see Davis para. 41 where the unique identifiers may be requested upon occupants entering the vehicle, upon the driver starting the vehicle, or upon determining that a bill or payment needs to be executed; para. 36 where the smart vehicle detects the presence of wireless communication devices within the vehicle and transmits a request for a unique identifier (which may be a MSISDN, IMSI, MAC address, etc.) and associates the identifier with driver or passenger; see also para. 53)

Davis/Fustes does not teach a pre-registered eSIM.

Lawrenson teaches:
a pre-registered eSIM (see Lawrenson para. 11 embedded subscriber identity module; para. 32 and 36-38 where a vehicle occupant is detected and then identified, then the occupant’s eSIM profile is retrieved; para. 34 where the profile data is used for toll payment)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Davis/Fustes invention with the Lawrenson a pre-registered eSIM since each individual element and its function are shown in the prior art albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of pre-registered eSIM of Lawrenson for the pre-registered unique identifier of Fustes. Both are identifiers of the user’s device and both are used to detect a user account for payment of a toll; thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 
In addition, the modification would result in increased efficiency see background para. 2-4 “road use tax, need to be billed per user and per mile rather than per vehicle. There are thus a growing number of vehicle sub-systems requiring increased connectivity to support these external services. At the same time, vehicles are to an increasing extent shared by multiple users and even have multiple owners in e.g. large cities. This results in a general increase of the average number of users per vehicle” and para. 32 where the eSIM is more advantageous than SIM card as “The difference between a SIM profile and an eSIM profile resides in the transferability of the profile from one card to another. A SIM profile is stored in and associated with a single SIM card while an eSIM profile is transferrable from card to card. In the present disclosure, a different eSIM profile can be used by a vehicle sub-system depending on who is in the vehicle and/or what is a role of the individual in the vehicle (e.g. driver, passenger). A traditional machine-to-machine system is likely to have one SIM only, and that SIM is likely to be a physical plastic card that requires physical intervention to switch it to another one. This is disadvantageous when a vehicle has multiple occupants, or multiple owners. Therefore, the eSIM profile loaded on a eUICC in a machine-to-machine system is more convenient and scalable than the traditional machine-to-machine system with SIM card”.

Closest Prior Art
	Current prior art alone or in combination fail to disclose every element of claims 5 and 13 – “when a smart device that does not contain a pre-registered eSIM is detected, outputting, by the controller, a one-time password and a vehicle identification number through a display of an AVN system or a head unit; and receiving, by the controller, information regarding an eSIM saved in a payment/authentication server from the payment/authentication server based on the one-time password by the smart device that does not contain the pre-registered eSIM”. Examiner noting that there is an objection to the claims not taught by prior art.
	The following are closest prior art:
Fustes teaches when a smart device that does not contain a pre-registered unique identifier is detected, outputting, by the controller a message to the smart device asking the smart device to verify the license plate number and region. The reference does not teach the limitations Examiner noted above.
Lawrenson teaches identification of a user within a vehicle using signals from their cellular device and retrieving an eSIM profile corresponding to the identified user. The reference does not teach the limitations Examiner noted above.
Hamilton et al. (US2017/0297529) teaches an in-vehicle graphical interface which requests driver information such as name, license number, vehicle identification number, etc. The reference does not teach the limitations Examiner noted above.
Yamauchi (US2003/0115095) teaches detecting whether passengers in a vehicle are pre-registered to participate and engage in the toll splitting system and if the user is not pre-registered, they are denied access through the toll. The reference does not teach the limitations Examiner noted above.
Sol (US2010/0032479) teaches using eSIM to pay for a toll. The reference does not teach the limitations Examiner noted above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Ma whose telephone number is (571)272-2495. The examiner can normally be reached Monday to Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
                                                                                                                                                                                            /SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628